ACCEPTED
                                                                                                      09-17-00203-CV
                                                                                           NINTH COURT OF APPEALS
                                                                                                  BEAUMONT, TEXAS
                                                                                                  12/12/2017 12:09 PM
                                                                                               CAROL ANNE HARLEY
                                                                                                               CLERK

                                       No. 09-17-00203

                               In the Ninth Court of Appeals                      FILED IN
                                    at Beaumont, Texas                     9th COURT OF APPEALS
                                                                             BEAUMONT, TEXAS
                                                                          12/12/2017 12:09:47 PM
                                                                            CAROL ANNE HARLEY
  LAURA KATHLEEN FIELDING, ADMINISTRATOR OF                                        Clerk
                                                                          THE ESTATE       OF
                    CHARLES W. HODGE
                                    Appellant
                             v.

                                    JANNIECE TULLOS
                                                  Appellee

                        On Appeal from Cause No. D-160,234-C
                  in the 260th District Court of Orange County, Texas


                    UNOPPOSED MOTION TO EXTEND TIME TO FILE
                               APPELLEE’S BRIEF


To the Honorable Court:

       Appellee, Janniece Tullos, files this Unopposed Third Motion for Extension of Time to

file Appellee’s Brief and would respectfully show as follows:

                                                I.

                                 Time Requested for Extension

       Appellee’s Brief is currently due on Friday, December 15, 2017. Appellee requests an

extension up to and including Monday, January 15, 2018, to file Appellee’s Brief in this matter.

Appellee requests an extension of thirty days. This is Appellee’s third request for an extension.
                                                II.

                                  The Extension is Unopposed

         Counsel for Appellant does not oppose the extension.

                                               III.

                                     Grounds for Extension

         In addition to preparing the Brief in this case, the undersigned Appellee’s counsel have

had numerous other work-related commitments including preparation of other briefs and for oral

argument in another case for attorney Gaultney, travel to out of state depositions for Clark and

Smith, and extensive care of her mother for Chamblin. This is the last request by Appellee for an

extension and the request is for thirty days because the thirty days includes the Christmas

holidays.

                                               IV.

                                 Authority to Grant Extension

         The Court may grant an extension of time to file a response under the authority of Texas

Rule of Appellate Procedure 10.5(b). Because this is an unopposed motion to extend time to file

a brief, this motion may be determined by the Court without waiting the 10-day submission

period. See Tex.R.App.P 10.3(a)(1)(2).

                                                V.

         This request will not unnecessarily delay disposition of this matter, but will allow

Appellee adequate opportunity to prepare a response that will be of maximum benefit to the

Court.
                                               VI.

       This motion is not brought for purposes of delay, but so that justice may be

accomplished.

       WHEREFORE, Appellee prays that this Court grant Appellee an extension up to and

including Monday, January 15, 2018, to file Appellee’s Brief and for such other and further relief

to which Appellee may be justly entitled.



                                             Respectfully submitted,



                                             Sandra F. Clark

David Gaultney                                 Sandra F. Clark
State Bar No. 07765300                         State Bar No. 04294520
davidgaultney@mehaffyweber.com                 sandraclark@mehaffyweber.com
MehaffyWeber, P.C.                             Patricia D. Chamblin
823 Congress Avenue, Suite 200                 State Bar No. 04086400
Austin, Texas 78701                            patriciachamblin@mehaffyweber.com
Phone: (512) 394-3840                          Michele Y. Smith
Fax: (512) 394-3860                            State Bar No. 00785296
                                               michelesmith@mehaffyweber.com
Steve Parkhurst
                                               MehaffyWeber, P.C.
State Bar No. 00797206
                                               2615 Calder, Suite 800
sparkhurst@dieslaw.com
Dies & Parkhurst                               Beaumont, Texas 77702
                                               Phone: (409) 835-5011
1009 Green Avenue
                                               Fax: (409) 835-5177
Orange, Texas 77630
Phone: (409) 883-0829                          ATTORNEYS FOR APPELLEE, JANNIECE
Fax: (409) 670-0888                            TULLOS
                            CERTIFICATE OF CONFERENCE


       As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that I have
conferred with Appellant’s counsel, Terry Wood, by email and Appellant is unopposed to this
Motion.




                                           Sandra F. Clark




                               CERTIFICATE OF SERVICE


       As required by TEXAS RULE OF APPELLATE PROCEDURE 6.3 and 9.5(b)(d)(e), I certify that
I have served this document on Appellant on the 12th day of December, 2017 as follows:



Terry W. Wood                              Via E-File and E-Mail
Terry W. Wood, PC                          terry@twwoodpc.com
2530 Calder Avenue
Beaumont, TX 77702




                                           Sandra F. Clark